Citation Nr: 1738974	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO. 11-32 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, GA.

In June 2017 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

An in-service stressor sufficient to cause current PTSD has not been verified and the Veteran's fear of hostile military or terrorist activity was found not to have caused PTSD by a VA psychologist.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

III. PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. §§ 4.125(a), 4.130 (2016). However, the record reflects that the Veteran's psychiatric health has been analyzed under the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV) criteria because it was analyzed prior to the release of the DSM-V. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV). Thus, the Board shall consider the Veteran's appeal in light of the DSM-IV.

If a veteran engaged in combat and the claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances of the Veteran's service. 38 C.F.R. § 3.304(f)(2).

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements. 38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure. See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)). In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally. Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability. However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor. Moreau, 9 Vet. App. at 396.

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met. The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). Effective on July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3) (2016). 

For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror. 75 Fed. Reg. 39843, 39852 (July 13, 2010). 

In substance, under the revised 38 C.F.R. § 3.304(f)(3), service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and, PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.

At the Veteran's hearing in June 2017, he stated that he was a bridge builder in Vietnam, and worked in constructing bridges in support of troop activities. The Veteran stated that he was required to perform guard duty and worked as an infantry soldier as well. The Veteran stated he was regularly involved in firefights and served in combat.

During a visit to the Columbus Community Based Outpatient Clinic (CBOC) on February 15, 2005 the Veteran was diagnosed with PTSD.

In a May 2013 visit to the Tuskegee VA Medical Center (VAMC), an examiner stated his initial impression was that the Veteran's symptoms represented PTSD.

The same examiner confirmed the diagnosis in an October 2013 examination, stating that the diagnosis was done under DSM-IV criteria.

Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis. Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Medical records at the Columbus CBOC show the Veteran continues to be treated for PTSD. The file further reflects that the Veteran has been seeking therapy, counseling and other medical treatment for PTSD at VA clinics since 2004. Both the Tuskegee VAMC and the Columbus CBOC have prescribed medicine to treat the Veteran's PTSD during that time period.

On that note, the Board is aware that multiple VA treatment records have been added to the Veteran's file since the RO issued the July 2012 supplemental statement of the case. However, the records continue to show diagnoses of PTSD without any discussion of the specific stressor or stressors upon which the diagnosis is based. Thus, the Board finds that such records are cumulative of records that have been considered prior to the July 2012 supplemental statement of the case. 

In a December 2011 VA examination report, a VA psychologist found that the Veteran did not have PTSD. The Board will address the findings made in that examination report separately below. Otherwise, the VA treatment records show the Veteran has been consistently diagnosed with PTSD in the VA treatment records beginning in 2004. The Board accepts the diagnoses of PTSD in the VA treatment records. Where the Veteran's claim fails in this regard is that these PTSD diagnoses are not based upon a corroborated stressor. While the Veteran has alleged he engaged in combat and examiners have claimed that the Veteran is a combat veteran, the Veteran is not in receipt of an award or decoration indicative of combat. Thus, his allegations of in-service stressors are insufficient to establish an in-service stressor or stressors. 

In December 2006, the Joint Services Records Research Coordinator (JSRRC) sent a notice that that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the U.S. Army and JSRRC and/or insufficient to allow for meaningful research of Marine Corps or National Achieves and Records Administration (NARA) records. The letter noted efforts to obtain the information necessary to corroborate stressful events for the PTSD claim, including letters sent to the Veteran soliciting additional information to corroborate his claim. The Veteran has not supplied any information to corroborate his stressors.

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support a veteran's assertion that the stressful event occurred. A stressor need not be corroborated in every detail. Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). The Court of Appeals for Veterans Claims has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Veteran contends that he was under constant fear of hostile military activity, because he was under frequent rocket and mortar fire during service. During a December 2011 VA examination, the examiner confirmed that the Veteran has a disorder that is related the Veteran's fear of hostile military or terrorist activity, however the examiner stated that at the time of the exam, the Veteran did not have a diagnosis of PTSD. In the Veteran's VA Form 9, he specifically limited his appeal to service connection for PTSD. The RO had adjudicated a separate claim for depression, and the Veteran wanted only PTSD to be considered. At the time the Veteran completed the form, he was represented, and thus made a conscious decision to limit his appeal to PTSD.  

The revised 38 C.F.R. § 3.304(f)(3) provides that the second element of service connection for PTSD can be met when an in-service stressor has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA. The December 2011 VA examiner, while conceding that the Veteran's in-service stressor was medically related to the Veteran's fear of hostile military or terrorist activity, he specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD. The examiner went through the criteria for a diagnosis of PTSD and indicated what criteria the Veteran did not meet, which provided the basis for the examiner's determination that the Veteran did not have a diagnosis of PTSD.  The Board accords this medical opinion high probative because the examiner provided a rationale for the conclusion.

As the Veteran's stressor is not confirmed, nor was PTSD diagnosed in connection with a fear of hostile military or terrorist action, the provisions of 38 C.F.R. § 3.304(f)3 are not met.

None of the evidence available for review offers any link between any currently diagnosed PTSD and any disease or event that occurred dung service. Although the Veteran has submitted general statements regarding his experiences in Vietnam and Enewetak Atoll, Marshall Islands, he has not submitted sufficient dates, places, or names of other individuals involved in the events which he describes whereby verification may be attempted. There is no evidence of record that the Veteran was awarded a combat decoration which could be considered evidence of participation in a stressful episode. A noncombat veteran's testimony alone does not qualify as "credible supporting evidence of the occurrence of an in service stressor" as required by 38 C.F.R. § 3.304(f).

In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate. However, after an extensive review of the Veteran's service records, VA medical records, private medical records and lay statement there is no corroboration of the Veteran's stressors in the Veteran's records to satisfy the award of of service connection for a PTSD. See 38 C.F.R. § 3.102.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a PTSD. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


